Citation Nr: 1508940	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from May 29, 2012, to June 13, 2012. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant






INTRODUCTION

The Veteran had active service in the United States Army from April 1975 to October 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the VA Medical Center (VAMC) in Saginaw, Michigan, the agency of original jurisdiction (AOJ) in this matter.  The Veteran testified at a Travel Board hearing that was held in May 2014, before the undersigned Acting Veterans Law Judge at the Detroit RO.  The transcript from that hearing is of record and has been reviewed.

The Board has reviewed the Veteran's Consolidated Health Record (CHR) file, the record maintained in the Virtual VA paperless claims processing system, and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence. 

FINDING OF FACT

Following a May 28, 2012, emergency hospitalization for diverticulitis with colorectal fistula and hematuria, the Veteran did not become stabilized until June 13, 2012.


CONCLUSION OF LAW

The criteria have been met for payment of reimbursement of expenses incurred for services provided to the Veteran from May 29, 2012, to June 13, 2012.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.120, 17.121 (2014).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks VA payment or reimbursement of unauthorized private medical expenses incurred for treatment of a non-service-connected condition under pertinent provisions of The Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2014).  

There are numerous criteria that must be met for payment or reimbursement under 38 U.S.C.A. § 1725.  However, the only criterion at issue in this appeal is that for payment or reimbursement for care beyond the initial emergency evaluation and treatment, such care must have been for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the veteran.  See 38 C.F.R. § 17.1002(d).

The relevant facts of the Veteran's hospitalization are, essentially, that on May 28, 2012, he was experiencing various gastrointestinal (GI) symptoms accompanied by lower abdominal and pelvic discomfort.  He was also passing blood in the urine and stool.  He presented to the nearest emergency room, at MidMichigan Medical Center-Midland and was admitted the same day with a diagnosis of diverticulitis with colovesical fistula.  

Hospital records show, the Veteran was seen preoperatively by cardiology and the hospitalist with his condition described as "completely stable," at least from a cardiac standpoint.  However, he continued to present with the same symptoms for which he was admitted and it was further noted that various oral medications had not been effective.  He then underwent surgery the following day on May 29, 2012.  At that time, a laparotomy was performed with takedown of the colovesical fistula followed by sigmoid resection with colorectal anastomosis.  The Veteran had a prolonged postoperative course with persistent paralytic ileus.  He was maintained on TPN with gradual advancement in diet as bowel function returned.  The Veteran required prokinetic agents, Reliator, and erythromycin.  By the time of discharge he was stooling spontaneously off of prokinetic agents.  He was tolerating a soft low residue diet.  He had good pain control on oral analgesics and was ambulating extensively without assistance and with very little discomfort.  The Veteran was discharged on June 13, 2012, with instructions to follow-up within the week.  Pain medication was prescribed at his release.  

The private clinical records also show that while the admitting physician requested records from the VA hospital in Saginaw, there is no evidence that MidMichigan Medical Center-Midland made or documented reasonable attempts to transfer the Veteran to a VA facility.  There is also no indication a VA facility rejected any transfer attempts.

As already alluded to, VA has already approved payment for the unauthorized private medical expenses initially incurred on May 28, 2012 (so for the first day), utilizing the Millennium Health Care and Benefits Act but not for the succeeding days from May 29, 2012 to June 13, 2012.  In making that decision to pay at least a portion of these expenses, the Saginaw VAMC determined that the Veteran's condition had sufficiently stabilized on May 29, 2012 (prior to his surgery) and that he could/should have been transferred into the VA system after stabilization in the emergency room thus preventing a long stay with complications.  As the Veteran was not transferred, it was the VAMC's determination that expenses incurred beyond the time of deemed stabilization would not be reimbursed.  The VAMC also found that the Veteran had been directed to VA services multiple times prior to surgery and that there was no attempt to contact VA by facility prior to surgery for a known issue and that VA facilities were feasibly available.  See February 2013 VA clinical tracking record printout.

However, upon review of the file, there is no indication of just how the VAMC reached such conclusion.  Moreover, the Veteran has disputed any notion that he had become sufficiently stable for transfer at any point between May 29, 2012, and June 13, 2012, arguing that the symptoms for which he was initially admitted (and which were paid by VA) continued beyond his initial day of hospitalization, including the 7.7 centimeter fistula, his inability to obtain relief from oral medication and his hematuria.  Moreover, following his surgery, he developed an infection (sepsis) within days of his surgery.  Thus, giving the Veteran the benefit of the doubt, the Board finds that while the record does reflect that the Veteran was sufficiently stable from a cardiac standpoint to undergo his surgery on May 29, 2012, the symptoms for which he was initially treated the day before had not abated, and essentially continued unchecked.  The Board further finds that the fact that surgery was scheduled so soon after admission is also evidence to support the fact that it was not reasonably feasible for the Veteran to be transported to a VA facility over 150 miles away from his residence.  

Accordingly, for all the foregoing reasons, the Board finds that the criteria for payment or reimbursement of medical expenses incurred in connection with the Veteran's care at MidMichigan Medical Center-Midland between May 29, 2012, and June 13, 2012, have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b) (West 2014).  Therefore, the appeal is allowed.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran from May 29, 2012, to June 13, 2012, at MidMichigan Medical Center-Midland, is granted.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


